Title: From Alexander Hamilton to Aaron Ogden, 18 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York Sepr. 18. 1799
          
          I enclose for your information a letter which I have received from Mr. John Bray of New Brunswick on the subject of winter quarters. It is my wish to have you report in the course of a week as by that time I shall it will be necessary to determine between New Jersey, and Carlisle.
          With great considern. I am, Sir &
        